Citation Nr: 0635520	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  00-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to an initial compensable disability 
evaluation for residuals of a chip fracture of the 2nd finger 
of the right hand.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active service from July 1977 to July 1980 
and he served in the Army National Guard of South Carolina 
from February 1981 to July 1998.  The service in the Army 
National Guard included periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claims of 
entitlement to service connection for low back, right knee, 
right thigh, right elbow gastrointestinal, cervical spine and 
eye disabilities, as well as for flatfeet and headaches.  In 
that rating action, the RO also granted service connection 
and assigned an initial noncompensable disability evaluation 
for residuals of a chip fracture of the 2nd finger of the 
right hand.  The veteran perfected a timely appeal of these 
determinations to the Board.  

At a December 1999 RO hearing, the veteran withdrew his 
perfected appeal seeking service connection for eye and 
cervical spine disabilities.  See 38 C.F.R. § 20.204(c) 
(1999).  

When this matter was initially before the Board in June 2001, 
it was remanded for further development and adjudication.  In 
the introduction to the remand, the Board noted that although 
some of the veteran's claims had been denied in a January 
1981 rating decision, because the veteran had active service 
since that time, the Board agreed with the RO that the claims 
had to be considered on a de novo basis.

In an April 2002 rating decision, the RO granted service 
connection for post-traumatic headaches, bilateral pes planus 
and for chronic ulcer disease, and assigned initial 10 
percent evaluations for each of these conditions, effective 
October 5, 1998.  Since that time, the veteran has not 
appealed the evaluations or the effective dates of the 
awards.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In June 2004, this case was again remanded for further 
development and adjudication.  

In a September 2005 decision, the Board granted service 
connection for mechanical low back pain and denied service 
connection for right thigh and right elbow disabilities.  
Claims seeking service connection for right knee disability 
and to an initial compensable disability evaluation for 
residuals of a chip fracture of the 2nd finger of the right 
hand were remanded for additional development and 
adjudication.  This having been completed, these matters are 
again before the Board.

The issue of entitlement to an initial compensable disability 
evaluation for residuals of a chip fracture of the 2nd finger 
of the right hand is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The medical evidence does not demonstrate that the veteran 
developed a right knee disability during active service or 
within one year after service. 
. 

CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in July and September 2003, July 
2004, and November 2005, the veteran was furnished notice of 
the type of evidence needed in order to substantiate his 
claim for service connection, as well as the type of evidence 
VA would assist him in obtaining.  And the veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim.  In addition, the RO 
advised the veteran and his representative of the basic law 
and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The RO also 
provided the veteran and his representative with adequate 
notice of the evidence, which was not of record, that was 
necessary to substantiate the veteran's claim, and also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

 The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service private and VA medical records, a VA 
examination, and statements submitted by the veteran and his 
representative in support of his claims.  In this regard, the 
Board also notes that this matter has been remanded for 
additional development, to include a VA examination in 
connection with the claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, including arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran's claims file indicates that the 
veteran may suffer from mild medial joint space narrowing of 
the right knee.  Therefore, although the Board has reviewed 
the lay and medical evidence in detail, the Board will focus 
its discussion on evidence that concerns whether the 
veteran's current condition, if any, is related to a disease 
or injury in service.  

A review of the veteran's service records fails to show 
treatment for any condition of the right knee.  His discharge 
examination, however, indicates that the veteran  had some 
right knee pain for the prior four months.  No detail was 
given and no treatment outlined.  More recently, the veteran 
has complained of  pain with prolonged walking.

In order to determine whether the veteran has a right knee 
disability that is related to his service, the veteran was 
afforded a VA examination in December 2005.  The examiner 
noted that the veteran reported a history of a sports injury 
to his right knee in 1977.  The examiner indicated that the 
veteran may have received a diagnosis of chondromalacia in 
November 1980, but indicated that he was unable to confirm 
this from the veteran's medical records.  The veteran 
reported minimal subsequent symptoms until recent years. 
Currently the veteran reported complaints of pain while 
walking.  The examiner also indicated that the veteran had a 
significant burn on the veteran's right leg with burn scars 
around the knee distally. Upon examination, the burn scars 
were noted to limit the veteran's range of motion.  Motion 
was observed from 0 to 130 degrees without pain or crepitus 
noted.  An x-ray taken in connection with the examination 
indicated questionable mild medial joint space narrowing of 
the right knee.  The veteran was diagnosed with normal 
examination of the knee except for burn scars.  The examiner 
indicated that he saw no clinical evidence of chondromalacia.  
With respect to nexus to service, the examiner stated that 
"[g]iven the mininal mention in the military medical record, 
the 25 year interval since that time, and the absence of 
current objective abnormalities, it is my opinion that it is 
unlikely that there is any current disability related to 
prior military service."

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current right 
knee disability, if any, is related to his service.  While 
there is an indication that the veteran had right knee pain 
upon service discharge, and an indication that he had a 
diagnosis of chondromalacia shortly thereafter, the VA 
examiner that examined the veteran in connection with his 
claim, found that it is unlikely that there is any current 
disability related to prior military service.  

While the veteran may feel that his condition is related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence is 
against a finding that the veteran's right knee disability, 
if any, is related to his active duty service.  Accordingly, 
entitlement to service connection must be denied.  


ORDER

Service connection for a right knee disability is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to an initial 
compensable disability evaluation for residuals of a chip 
fracture of the 2nd finger of the right hand must be remanded 
for further action.

When the appellant's claim was previously before the Board in 
September 2005, the matter was remanded for further 
development.  In doing so, the Board directed that the RO 
make arrangements for an appropriate VA examination to 
determine the nature, extent, severity and etiology of the 
veteran's right hand problems.  In doing so, the examiner was 
requested to comment as to whether it is at least as likely 
as not that the veteran has a disability affecting any finger 
other than his right 2nd finger that is related to or had its 
onset during service.  In addition, the examiner was 
requested to state whether it is at least as likely as not 
that the veteran has any residual skin pathology, to 
specifically include scarring.

The veteran was afforded a VA examination in December 2005.  
After examining the veteran, the examiner addressed whether 
the veteran has any residual skin pathology, to specifically 
include scarring.  In this regard, the examiner indicated 
that he did not see any scarring, but did find some 
hypopigmentation of the dorsal aspect of all the finger 
joints, which he found to be less than 50% likely related to 
the injury which happened in service.  The examiner, however, 
while noting that an x-ray was taken, did not address whether 
it is at least as likely as not that the veteran has a 
disability affecting any finger other than his right 2nd 
finger that is related to or had its onset during service.  
The x-ray revealed cystic changes in the carpel bones 
bilaterally.

In light of the foregoing, the Board reluctantly concludes 
that this matter must be remanded for compliance with the 
Board's September 2005 remand instructions.  As the Court has 
stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The reasoning 
of this case applies in the present matter as well.  Here, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the December 
2005 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the 
nature, extent, severity and etiology of 
his the veteran's right hand problems.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished and the 
examiner must comment as to whether it is 
at least as likely as not that the 
veteran has a disability affecting any 
finger other than his right 2nd finger 
that is related to or had its onset 
during service.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim. If any determination 
remains adverse to the veteran, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


